Name: Council Regulation (EEC) No 550/77 of 14 March 1977 concluding the agreement in the form of an exchange of letters between the European Economic Community and the Portuguese Republic concerning tariff quotas for certain paper products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 77 Official Journal of the European Communities No L 71 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 550/77 of 14 March 1 977 concluding the Agreement in the form of an exchange of letters between the European Economic Community and the Portuguese Republic concerning tariff quotas for certain paper products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas the Agreement in the form of an exchange of letters relating to Article 4 (3) of the Interim Agree ­ ment between the European Economic Community and the Portuguese Republic and to Article 4 (3) of the Additional Protocol , signed in Brussels on 20 September 1976, should be concluded, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters relating to Article 4 (3) of the Interim Agreement between the European Economic Community and the Portuguese Republic and to Article 4 (3) of the Addi ­ tional Protocol is hereby concluded on behalf of the Community. The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment referred to in Article 1 in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1977 . For the Council The President J. SILKIN